NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                             FILED
                            FOR THE NINTH CIRCUIT
                                                                              FEB 11 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   17-30017

              Plaintiff-Appellee,                D.C. No. 1:16-cr-00295-MC-1

 v.
                                                 ORDER*
LEON RAMON IRELAND,

              Defendant-Appellant.


                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                      Argued and Submitted October 10, 2018
                                Portland, Oregon

Before: FISHER, CLIFTON, and CALLAHAN, Circuit Judges.

      The Government’s Unopposed Motion for Remand (Docket Entry No. 40) is

GRANTED. This case is remanded to the district court for further proceedings

consistent with this court’s ruling in United States v. Valencia-Mendoza,




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
No. 17-30158, __ F.3d __, 2019 WL 149827 (9th Cir. Jan. 10, 2019), including

vacatur of the current judgment.

      Each party shall bear its own costs and expenses on appeal.

      This order shall serve as the mandate of this court.




                                          2